        Case 5:20-cv-00122-STE Document 31 Filed 03/31/21 Page 1 of 12


               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

JASPER L. CABE,                                   )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )      Case No. CIV-20-122-STE
                                                  )
ANDREW M. SAUL,                                   )
Commissioner of the Social Security               )
Administration,                                   )
                                                  )
       Defendant.                                 )

                       MEMORANDUM OPINION AND ORDER

       Plaintiff brings this action pursuant to 42 U.S.C. § 405(g) for judicial review of the

final decision of the Commissioner of the Social Security Administration denying Plaintiff’s

applications for disability insurance benefits under the Social Security Act. The

Commissioner has answered and filed a transcript of the administrative record

(hereinafter TR. ____). The parties have consented to jurisdiction over this matter by a

United States magistrate judge pursuant to 28 U.S.C. § 636(c).

       The parties have briefed their positions, and the matter is now at issue. Based on

the Court’s review of the record and the issues presented, the Court REVERSES the

Commissioner’s decision and REMANDS the case for further consideration consistent

with this Memorandum Opinion and Order.

I.     PROCEDURAL BACKGROUND

       On October 25, 2016, Mr. Cabe applied for disability insurance benefits alleging a

disability beginning August 5, 2016. (TR. 15). Initially and on reconsideration, the Social

Security Administration (SSA) denied Plaintiff’s application for benefits. Following an

administrative hearing, an Administrative Law Judge (ALJ) issued an unfavorable
          Case 5:20-cv-00122-STE Document 31 Filed 03/31/21 Page 2 of 12


decision. (TR. 15-27). The Appeals Council denied Plaintiff’s request for review, thus

making the ALJ’s decision the final decision of the Commissioner. (TR. 1-3).

II.    THE ADMINISTRATIVE DECISION

       The ALJ followed the five-step sequential evaluation process required by agency

regulations. See Fischer-Ross v. Barnhart, 431 F.3d 729, 731 (10th Cir. 2005); 20 C.F.R.

§ 404.1520. At step one, the ALJ determined that, although Mr. Cabe worked after his

alleged onset date, that work had not risen to the level of substantial gainful activity as

defined in the regulations. Thus, the ALJ proceeded to the second step where he

determined Mr. Cabe had severe impairments, including degenerative joint disease and

degenerative disc disease. The ALJ found Mr. Cabe’s depression to be nonsevere. (TR.

17-18).

       At step three, the ALJ considered whether Mr. Cabe’s impairments were severe

enough to meet the requirements of the presumptively disabling impairments listed at 20

C.F.R. Part 404, Subpart P, Appendix 1 (Listings). (TR. 19). The ALJ considered the

Listings 1.02, Major Dysfunction of a Joint and       1.04, Disorders of the Spine, and

determined the medical evidence of record did not demonstrate that Plaintiff’s severe

impairments met or equaled either listing. (TR. 19-20).

       At step four, the ALJ concluded that Mr. Cabe retained the residual functional

capacity (RFC) to stand/walk two hours in an eight-hour workday; sit eight hours in an

eight-hour work day; lift/carry ten pounds frequently and up to twenty pounds

occasionally. The ALJ further found Mr. Cabe could not climb ladders, ropes or scaffolds,

but could occasionally climb ramps and stairs. Postural limitations included the ability to

occasionally balance, bend, stoop, kneel, crouch or crawl. (TR. 20-21).

                                            2
        Case 5:20-cv-00122-STE Document 31 Filed 03/31/21 Page 3 of 12


       With this RFC, the ALJ concluded that Plaintiff could not perform his past relevant

work. (TR. 24). But based on the testimony of the vocational expert (VE), the ALJ

determined there were other jobs existing in sufficient numbers in the national economy

that Mr. Cabe could perform. Given the limitations identified by the ALJ in a series of

hypothetical questions, the VE identified three sedentary, unskilled jobs from the

Dictionary of Occupational Titles that a hypothetical person with Plaintiff’s impairments

could perform: Call Out Operator, Charge Account Clerk and Document Preparer. (TR.

25). At step five, the ALJ found the VE’s testimony to be consistent with the information

in the Dictionary of Occupational Titles and adopted the VE’s testimony, concluding

Plaintiff was not disabled based on his ability to perform the identified jobs. (TR. 25-26).

III.   ISSUES PRESENTED

       Mr. Cabe raises three propositions of error on appeal. First, he contends the ALJ

erred at step two in failing to properly consider all of Mr. Cabe’s impairments. Second,

Mr. Cabe contends the ALJ’s step five analysis was faulty. Finally, Mr. Cabe contends the

ALJ erred in evaluating the consistency of the medical records with Mr. Cabe’s testimony.

(ECF No. 24:6-14).

IV.    STANDARD OF REVIEW

       This Court reviews the Commissioner’s final decision “to determin[e] whether the

Commissioner applied the correct legal standards and whether the agency’s factual

findings are supported by substantial evidence.” Noreja v. Commissioner, SSA, 952 F.3d.

1172, 1177 (10th Cir. 2020) (citation omitted). Under the “substantial evidence” standard,

a court looks to an existing administrative record and asks whether it contains “sufficien[t]

evidence” to support the agency’s factual determinations. Biestek v. Berryhill, 139 S. Ct.

                                             3
         Case 5:20-cv-00122-STE Document 31 Filed 03/31/21 Page 4 of 12


1148, 1154 (2019). “Substantial evidence … is more than a mere scintilla … and means

only—such relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Biestek v. Berryhill, 139 S. Ct. at 1154 (internal citations and quotation

marks omitted).

       While the court considers whether the ALJ followed the applicable rules of law in

weighing particular types of evidence in disability cases, the court will “neither reweigh

the evidence nor substitute [its] judgment for that of the agency.” Vigil v. Colvin, 805

F.3d 1199, 1201 (10th Cir. 2015) (internal quotation marks omitted).

V.     ANALYSIS

       A. Step Two

       At step two, Plaintiff alleges the ALJ erred in failing to: (1) conclude that Plaintiff

suffered from a “severe” mental impairment1 and (2) assess the severity of impairments

involving Plaintiff’s shoulders and hand. (ECF No. 24:6-9).2 The Court finds no reversible

error at step two.

       The issue at step two is whether the claimant suffers from at least one “severe”

medically determinable impairment. See Dray v. Astrue, 353 F. App’x 147, 149 (10th Cir.

2009). “[S]tep two is designed ‘to weed out at an early stage of the administrative process

those individuals who cannot possibly meet the statutory definition of disability. ’”Id.

(quoting Bowen v. Yuckert, 482 U.S. 137, 156, (1987) (O’Connor, J., concurring)). If an


1
   Specifically, Plaintiff alleges that the ALJ erred in concluding that Plaintiff’s depression was not
severe and that he did not suffer from more than a “mild” limitation in one area of mental
functioning, as assessed by the ALJ pursuant to 20 C.F.R. § 404.1520a. See ECF No. 24:6-9; see
infra.
2
   In this proposition of error, Mr. Cabe also alleges that the ALJ failed to consider the combined
effect of these impairments throughout the remainder of the disability evaluation. (ECF No. 24:8-
9). The Court will discuss this allegation separately, as it does not directly relate to step two.
                                                  4
         Case 5:20-cv-00122-STE Document 31 Filed 03/31/21 Page 5 of 12


ALJ deems at least one impairment severe and proceeds to the remaining steps of the

evaluation, any error at step two in failing to deem a certain impairment severe is

considered harmless. See Carpenter v. Astrue, 537 F.3d 1264, 1266 (10th Cir. 2008)

(stating that “any error [at step two] became harmless when the ALJ reached the proper

conclusion that [the plaintiff] could not be denied benefits conclusively at step two and

proceeded to the next step of the evaluation sequence.”).

       At step two, the ALJ determined that Mr. Cabe: (1) suffered from “severe”

degenerative joint disease and degenerative disc disease; (2) exhibited only “mild”

limitations in the four areas of mental functioning;3 and (3) did not suffer from “severe”

depression. (TR. 17-18). Following the step two findings, the ALJ continued to perform

the five-step sequential disability evaluation as it pertained to Mr. Cabe. (TR. 19-26).

Thus, any error in the ALJ’s failure to conclude that the depression was severe, or to

make a severity determination on Plaintiff’s hand and shoulder impairments, was

harmless. See supra.

       B. Steps Four and Five

       The rationale behind the application of harmless error at step two is that “all

medically determinable impairments, severe or not, must be taken into account at those

later steps [of the sequential evaluation].” Grotendorst v. Astrue, 370 F. App’x 879, 883

(10th Cir. 2010); Wells v. Colvin, 727 F.3d 1061, 1065 (10th Cir. 2013) (“[I]n assessing




3
   At step two, the ALJ follows a “special technique” to evaluate the severity of an individual’s
mental impairments. See 20 C.F.R. § 404.1520a(a). This technique requires the ALJ to rate the
degree of functional limitation in four areas: (1) understand, remember, or apply information, (2)
interact with others, (3) concentrate, persist, or maintain pace; and (4) adapt or manage oneself.
20 C.F.R. § 404.1520a(c) (2018).

                                                5
         Case 5:20-cv-00122-STE Document 31 Filed 03/31/21 Page 6 of 12


the claimant’s RFC, the ALJ must consider the combined effect of all of the claimant’s

medically determinable impairments, whether severe or not severe.”). Mr. Cabe alleges

that the ALJ failed to consider the effects of his depression, anxiety, and hand and

shoulder impairments when formulating the RFC, as evidenced by his ignoring certain

evidence. (ECF No. 24:6-9). As a result, Plaintiff alleges error at step five. (ECF No. 24:6-

11). The Court agrees.

                 1. Error in the        ALJ’s    Consideration        of   Plaintiff’s   Mental
                    Impairment

        On February 1, 2016, Norma Findahl, licensed social worker, evaluated Plaintiff’s

mental health, screening him for depression and anxiety. (TR. 435-443). Plaintiff scored

“40” on the Beck Depression Inventory and scored “32” on the Beck Anxiety Inventory.

(TR. 443). Ms. Findahl noted that these scores indicated “extremely severe depression”

and “severe” anxiety. (TR. 443). The same day, psychiatrist Linda Cummings diagnosed

Plaintiff with Depressive Disorder and prescribed medication. (TR. 448-449). Dr.

Cummings continued to treat Plaintiff for depression, noting that on September 6, 2016,

and December 9, 2016, Plaintiff had been again screened for depression, and had tested

“positive.” (TR. 453, 456).

        At step two, the ALJ concluded that Plaintiff’s depression was not severe. (TR. 18).

In doing so, the ALJ relied on findings from the February 1, 2016 visit, which noted that

Plaintiff:

             •   could recall a history of things that caused him to feel depressed;

             •   was involved in leisure and recreation activities;

             •   was cooperative, had average eye contact, and was goal oriented;


                                                6
        Case 5:20-cv-00122-STE Document 31 Filed 03/31/21 Page 7 of 12


            •   reported being able to perform household chores, prepare meals, and
                complete hygiene; and

            •   occasionally uses marijuana and/or methamphetamine.

(TR. 18).

       In assessing the RFC, the ALJ obviously believed that Plaintiff suffered no

functional limitations relating to any mental impairment. The ALJ was entitled to reach

this conclusion, but according to Mr. Cabe, the ALJ erred at step four by failing to consider

the effect of Plaintiff’s depression on the RFC; specifically alleging that the ALJ ignored:

(1) the Anxiety and Depression screening scores from the February 1, 2016 visit and (2)

the diagnosis of and treatment for depression during the entire disability period. The

Court agrees with Mr. Cabe.

       At step four, in assessing the claimant’s RFC, the ALJ must consider the combined

effect of all of the claimant’s medically determinable impairments, whether severe or not

severe. See 20 C.F.R. §§ 404.1545(a)(2). The SSA has specifically stated that the criteria

used at steps two and three of the analysis to evaluate mental impairments are “not an

RFC assessment,” and that “[t]he mental RFC assessment used at steps 4 and 5 of the

sequential evaluation process requires a more detailed assessment by itemizing various

functions contained in the broad categories found in paragraphs B and C of the adult

mental disorders listings in 12.00 of the Listing of Impairments, and summarized on the

[Psychiatric Review Technique Form].” Social Security Ruling 96–8p, 1996 WL 374184, at

*4 (July 2, 1996).

       Here, in evaluating Plaintiff’s RFC, the ALJ made only one reference to Plaintiff’s

mental impairment(s) when the ALJ acknowledged, then rejected, findings from State

Agency psychologists, Drs. Sally Varghese and Stephen Scott. (TR. 23-24). Both
                                             7
        Case 5:20-cv-00122-STE Document 31 Filed 03/31/21 Page 8 of 12


psychologists had reviewed the February 1, 2016 records from the Pawnee Indian Health

Center, yet they both concluded that “insufficient evidence” existed to reach a finding of

disability. See TR. 91-92, 103-104. The ALJ rejected their opinions, stating:

       [N]either assessment considered the maximum mental activities Mr. Cabe
       could perform. More to the point, the evidence submitted at the hearing
       level reveals medically determinably impairments; however, they are not
       severe at Step 2, as noted above.

(TR. 24). In Wells v. Colvin, 727 F.3d (10th Cir. 2013), the Tenth Circuit Court of Appeals

condemned this type of step four analysis, stating:

       “[A] conclusion that the claimant’s mental impairments are non-severe at
       step two does not permit the ALJ simply to disregard those impairments
       when assessing a claimant’s RFC and making conclusions at steps four and
       five. In his RFC assessment, the ALJ must consider the combined effect of
       all medically determinable impairments, whether severe or not. Here, after
       stating his conclusion that [the plaintiff’s] mental impairments were non-
       severe, the ALJ stated that “[t]hese findings do not result in further
       limitations in work-related functions in the [RFC] assessment below.” He
       then reiterated his conclusion that the mental impairments were non-
       severe. The language used suggests that the ALJ may have relied on his
       step-two findings to conclude that [the plaintiff] had no limitation based on
       her mental impairments. If so, this was inadequate under the regulations
       and the Commissioner’s procedures.

Wells, 727 F.3d at 1068–69 (internal citations omitted).

       The ALJ stated that the State Agency psychologists failed to consider “the

maximum mental activities Mr. Cabe could perform.” (TR. 24). But aside from the findings

at step two regarding Plaintiff’s degree of limitations in the four functional areas, the ALJ

failed in his analysis. Instead, the ALJ simply found that although Mr. Cabe suffered from

a “medically determinable [mental] impairment,” it was “not severe at Step Two as noted

above.” (TR. 24). This finding, alone, was insufficient at step four, because “the

Commissioner’s procedures do not permit the ALJ to simply rely on his finding of non-

severity as a substitute for a proper RFC analysis.” Wells, 727 at 1065. The ALJ was
                                             8
        Case 5:20-cv-00122-STE Document 31 Filed 03/31/21 Page 9 of 12


required to consider the effects of all of Plaintiff’s medically determinable impairments,

which would include Plaintiff’s depression. Yet instead, the ALJ did precisely what the

Tenth Circuit condemned in Wells—relying on his step two finding that the depression

was not severe as a substitute for a more specific analysis. Remand is warranted for a

reconsideration of the effect of Mr. Cabe’s depression, along with any other medially

determinable impairments, at step four.

              2. Error in the ALJ’s Consideration of Plaintiff’s Physical
                 Impairments

       The record contains evidence that Plaintiff was treated by various medical

practitioners at the Pawnee Indian Health Center from December 2014-June 2018. (TR.

410-650, 672-726, 759-940). “Chronic problems” noted on various treatment records at

this facility include a fracture of Plaintiff’s left hand/first metacarpal bone and a

“supraspinatus tear” on his left side (rotator cuff) which was confirmed through an MRI

and resulted from a fall in October 2014. (TR. 412, 437, 469, 479, 593). On November

17, 2016, Dr. David Dotson discussed a 2015 surgery on Plaintiff’s shoulder as well as an

accident in 2000 involving both of Plaintiff’s forearms being crushed which resulted in “a

severe injury to his right forearm and his left forearm and wrist and hand.” (TR. 591,

593). According to Dr. Dotson, these injuries: (1) caused Plaintiff to suffer weakness and

(2) would result in occupational limitations involving gripping, lifting, and carrying for at

least one year. (TR. 410).

       Mr. Cabe alleges that the ALJ improperly ignored Dr. Dotson’s opinion which

resulted in a faulty RFC and faulty hypothetical to the VE, upon which the step five




                                             9
        Case 5:20-cv-00122-STE Document 31 Filed 03/31/21 Page 10 of 12


findings are based. (ECF No. 24:3, 6, 8-10).4 The Court agrees with Plaintiff regarding

the ALJ’s failure to consider the evidence but makes no findings on whether the error had

impacted the RFC or the findings at step five.

       Regardless of its source, the ALJ has a duty to evaluate every medical opinion in

the record. Hamlin v. Barnhart, 365 F.3d 1208, 1215 (10th Cir. 2004); 20 C.F.R. §

404.1527(c). The weight given each opinion will vary according to the relationship

between the claimant and medical professional. Hamlin, 365 F.3d at 1215. For example,

in evaluating a treating physician’s opinion, the ALJ must follow a two-pronged analysis.

First, the ALJ must determine, then explain, whether the opinion is entitled to controlling

weight. Langley v. Barnhart, 373 F.3d 1116, 1119 (10th Cir. 2004). This analysis, in turn,

consists of two phases. First, an ALJ must consider whether the opinion is “well-supported

by medically acceptable clinical and laboratory diagnostic techniques” and consistent with

other substantial evidence in the record. Policy Interpretation Ruling Titles II and XVI:

Giving Controlling Weight to Treating Source Medical Opinions, 1996 WL 374188, at 2

(July 2, 1996) (SSR 96-2p) (internal quotations omitted).

       If controlling weight is declined, the ALJ must assess the opinion under a series of

factors which are considered when assessing any medical opinion, regardless of its source.

These factors include: (1) the length of the treatment relationship and the frequency of

examination; (2) the nature and extent of the treatment relationship, including the

treatment provided and the kind of examination or testing performed; (3) the degree to




4
   Plaintiff refers to Dr. Dotson as “Dr. David Morton, DO.” (ECF No. 24:3). The Court presumes
this is a typographical error, based on a misreading of the physician’s somewhat illegible
signature. See TR. 410. Based on Plaintiff’s citations to the record, it is clear that Plaintiff is
referring to Dr. Dotson’s opinion.
                                                10
        Case 5:20-cv-00122-STE Document 31 Filed 03/31/21 Page 11 of 12


which the physician’s opinion is supported by relevant evidence; (4) consistency between

the opinion and the record as a whole; (5) whether or not the physician is a specialist in

the area upon which an opinion is rendered; and (6) other factors brought to the ALJ’s

attention which tend to support or contradict the opinion. Krausner v. Astrue, 638 F.3d

1324, 1330 (10th Cir. 2011); 20 C.F.R § 404.1527.5

       Plaintiff alleges that Dr. Dotson qualified as a “treating physician” and that the ALJ

erred by ignoring Dr. Dotson’s opinion. Without determining whether Dr. Dotson qualified

as a “treating physician,” the regulations clearly mandate that the ALJ should have

considered his opinion. The physician opined limitations involving Plaintiff’s shoulders and

hand which could arguably conflict with his ability to perform the jobs the ALJ relied on

at step five. But the Court need not assess whether a conflict exists; it is enough that the

ALJ committed legal error by completely ignoring Dr. Dotson’s opinion when evaluating

the medical evidence and determining Plaintiff’s RFC. On remand, the ALJ must evaluate

Dr. Dotson’s opinion and the effect, if any, on Plaintiff’s ability to work.

       C. Remaining Assertion of Error

       Mr. Cabe also argues that the ALJ erred in failing to consider his subjective

allegations, including his pain. (ECF No. 24:11-14). The ALJ need not consider this issue

in light of the remand. See Watkins v. Barnhart, 350 F.3d 1297, 1299 (10th Cir. 2003)

(“We will not reach the remaining issues raised by appellant because they may be affected




5
   Mr. Cabe’s application for benefits was filed in 2016. See Tr. 15. As a result, the ALJ’s review
of medical opinions in this case is governed by 20 C.F.R. § 404.1527. For claims filed after March
27, 2017, the Commissioner is no longer required to “defer or give any specific evidentiary weight,
including controlling weight, to any medical opinion(s)[.]” 20 C.F.R. § 404.1520c(a). Instead, the
ALJ need only articulate how persuasive he finds the medical opinion. See 20 C.F.R. §
404.1520c(b).
                                                11
        Case 5:20-cv-00122-STE Document 31 Filed 03/31/21 Page 12 of 12


by the ALJ’s treatment of this case on remand.”); Seger v. Saul, 2020 WL 4905069, at *6

(W.D. Okla. Aug. 20, 2020) (declining to address allegation that the ALJ improperly

assessed subjective allegations, because remand was warranted on the issue involving

ALJ's review of medical evidence); Mando v. Saul, 2020 WL 34409, at *6 (W.D. Okla. Jan.

2, 2020) (same).

                                          ORDER

       The Court has reviewed the medical evidence of record, the transcript of the

administrative hearing, the decision of the ALJ, and the pleadings and briefs of the parties.

Based on the forgoing analysis, the Court REVERSES AND REMANDS the

Commissioner’s decision. On remand, the ALJ shall properly assess the evidence of

Plaintiff’s depression and the opinion of Dr. Dotson in accordance with this Court’s findings

set forth above.

       ENTERED on March 31, 2021.




                                             12
